Citation Nr: 1616300	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for lumbar degenerative disc disease, currently rated 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the claim for an increased rating for degenerative disc disease of the lumbar spine in October 2013 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in greater detail below, the record raises the issue of entitlement to a TDIU.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, 22 Vet. App. 447; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his degenerative disc disease of the lumbar spine.  The Board remanded this matter in October 2013 to obtain updated treatment records and to schedule a VA Compensation and Pension examination to determine the current severity of the Veteran's lumbar spine disability.  VA examinations were conducted in November 2013 and October 2015.  

The Board also observes that in correspondence received in January 2014, the Veteran indicated that he underwent vocational rehabilitation and he requested that VA associate his vocational rehabilitation file with his claims file for review.  Thus, on remand, the Veteran's vocational rehabilitation records must be associated with the electronic claims file for review.

In addition, in the January 2014 correspondence the Veteran also indicated that he was unemployed due to his degenerative disc disease of the lumbar spine.  Thus, the Board finds he raised the issue of entitlement to a TDIU.  See Rice, 22 Vet. App. 447.  Accordingly, the Veteran should be sent an updated notice letter under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him of what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, along with the Veteran's vocational rehabilitation file, and associate the records with the electronic claims file.

2. Send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him of the evidence needed to substantiate a claim for a TDIU and send him a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Request the Veteran complete VA Form 21-8940, to obtain relevant employment information and to authorize VA to contact his employers for additional information regarding his employment.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of whether extraschedular consideration is warranted for either claim.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




